Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claims 1-20 have been submitted for examination.
Claims 1,2,10,11,15,16 have been rejected.
Claims 3, 4, 5, 6, 7, 8, 9,12,13,14,17,18,19, 20 have been objected to.
Objection
Claims 2, 3, 11, 12, 16, 17 partially recite “does not” this is a negative limitation. Negative limitation renders claim indefinite because it is an attempt to claim the invention by excluding what the inventors did not invent rather than distinctly and particularly pointing out what they did invent. Correction is strongly suggested.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2,10, 11, 15, 16 are rejected under 35 U.S.C. 102(a)1 as being anticipated by Gadi United States Patent Application Publication 2019/0286545 hereinafter G.
In regard to claims 1 ,10, 15
G discloses a computer-implemented method for detecting non-callable external component application programming interfaces, the computer-implemented method comprising: determining, by a monitoring thread of a computer (Paragraph 91), whether a first function call stack of a worker thread in a multi-threaded application of the computer matches a second function call stack of the worker thread;  (Figure 36)(Paragraph 227) responsive to the monitoring thread determining that the first function call stack matches the second function call stack of the worker thread, identifying, by the monitoring thread, an external component application programming interface (API) (Figure 32; Item 212) corresponding to the worker thread from a function call stack of the worker thread; marking, by the monitoring thread, the external component API corresponding to the worker thread as non-callable in an API state map; marking, by the monitoring thread, the worker thread as being in a hang state(Figure 36; Item 3630) & (Paragraph 227); and terminating, by the monitoring thread, the worker thread in the hang state as a remediation action step to maintain performance of the computer. (Paragraph 205 “preemptive action to avoid the future computer crash.”)
In regard to claims 2, 11, 16



G discloses the computer-implemented method of claim 1 further comprising:
responsive to the monitoring thread determining that the first function call stack does not match the second function call stack of the worker thread, marking, by the monitoring thread, the worker thread as slow executing. (Paragraph 87)
Allowable Subject Matter
Claims 3, 4, 5, 6, 7, 8, 9,12,13,14,17,18,19, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
                                              Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure See PTO 892. 
	Contact	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE RIAD whose telephone number is (571)272-8185.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bonzo Bryce can be reached 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.R./
/Amine Riad/
Primary Examiner